DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 19-20, drawn to a building automation system, which have been withdrawn in the parent applicant 16/253,514 of the instant application.
II. Claims 11-18, drawn to method to construct microservice architecture, which haven elected in the parent applicant 16/253, 514 of the instant applicant.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombination usable together. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the combination does not require the particulars of the subcombination as claimed for patentability (e.g., to show novelty and unobviousness), and (2) the subcombination can be shown to have utility either by itself or in another materially different combination. See MPEP § 806.05(d). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed 11-18. The subcombination has separate utility such as implementing microservice architecture and packaging the separate services into containerization technology.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required. Restriction for examination purposes as indicated is proper also because Inventions II have been selected and eventually allowed in the parent applicant 16/253, 514 of the instant applicant.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with attorney Joseph Ziebert on 7/1/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-10 and 19-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
In claim 1, the limitation “A building automation system” should be amended to “A building automation system (BAS)”, since “BAS” is recited afterwards.
In claim 3, the limitation “is on-premise of the building automation system” should be amended to “is on a premise of the building automation system”, to correct the grammar error. In claim 3, at the end of the claim 3, one period should be deleted. 
In claims 3 and 4, the limitation “one or more of the plurality of nodes is deployed” should be amended to “one or more of the plurality of nodes [[is]] are deployed”.
In claim 6, the limitation “the plurality of microservice containers comprises” should be amended to “the plurality of microservice containers comprise[[s]]”, to correct the grammar error.
In claim 7, the limitation “the plurality of microservice containers comprises” should be amended to “the plurality of microservice containers comprise[[s]]”, to correct the grammar error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 19 recite a limitation “each node” which causes ambiguity. It is unclear if the recited node refers to a new node, or refers to one of the “plurality of nodes” introduced beforehand. For continuing examination purpose, this limitation has been construed as “each of the plurality of nodes”. Claims 2-10 and 20 depend on claims 1 and 19 respectively, therefore are rejected since they have inherited the deficiency. 
Claim 1 recites a limitation “between processes” which causes ambiguity. It is unclear if the recited processes refer to new processes, refer to the “separate processes” introduced beforehand, or refer to the “various processes” introduced beforehand. For continuing examination purpose, this limitation has been construed as “between the separate processes”. Claims 2-10 depend on claim 1,  therefore they are rejected since they have inherited the deficiency
Claim 2 recites a limitation “each node” which causes ambiguity. It is unclear if the recited node refers to a new node, or refers to one the “plurality of nodes” introduced beforehand. For continuing examination purpose, this limitation has been construed as “each of the plurality of nodes”.
Claim 9 recites a limitation “one or more nodes” which causes ambiguity. It is unclear if the recited nodes refers to new nodes, or refers to the “plurality of nodes” introduced beforehand. For continuing examination purpose, this limitation has been construed as “one or more of the plurality of nodes”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“nodes”, “microservices platform” and “container orchestration platform” in claims 1 and 19;
“endpoint” in claim 2;
“components of storage” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Church (US 2018/0088935 A1, included in IDS form, hereinafter as “Church”) in view of Allmaras (US 2019/0286078 A1, hereinafter as “Allmaras”). 
Regarding claim 1, Church teaches:
A building automation system (BAS) (100 in FIG. 1. [0026]: “End-user devices 150 may include, . .. smart appliances (e.g., …, home automation systems, heat-ventilation-air-conditioning (HVAC) appliances),and the like.”), the system comprising:
a microservices platform (microservices application 410B in FIG. 4B) configured to execute various processes within the BAS (as shown in FIG. 4B, 410B execute microservices/processes within the system), the microservices platform comprising:
	a plurality of nodes wherein each of the plurality of nodes is configured to run one or more services as separate processes (FIG. 4B and [0073]: “In microservice-based architectures, each discrete function or service of an application is implemented by its own microservice, and each microservice is itself an independent application”. This teaches a plurality of nodes each running one or more independent microservices);
	a message bus configured to control communication between the separate processes ([0073]: “Microservices are often designed to communicate using simple and well-known communication methods and protocols, …”. This teaches there is a bus to communicate between the separate microservices); and
	an orchestration network configured to control communication between the plurality of nodes ([0003]: “A microservice resource to configure for the microservices application may be identified based on the runtime environment of the microservices application, and the microservice resource may be configured based on the runtime environment of the microservices application”. This teaches there is a network to orchestrate the communication between the microservices in the container); and
a container orchestration platform (container environment 500 in FIG. 5) configured to manage and control the plurality of nodes ([0083-0084]: “container environment 500 includes infrastructure 502,operating system 504, container engine 506, and software containers 514…. Container engine 506 includes software responsible for providing and managing the containerized environment 500, ….Software containers 514 are containers that execute distinct software components in their own respective environments. In the illustrated example, containers 514 each include a microservice515 and its associated dependencies 516. For example, container 514a includes microservice A(515a) and its dependencies (516a), container 514b includes microservice B (515b) and its dependencies (516b), and container 514c includes microservice C (515c) and its dependencies(516c). These microservices 515 may collectively form a microservices application that is executing on infrastructure 502 in a containerized environment 500”. This teaches the container environment 500 manage and control the plurality of nodes/(microservices containers)). 
Church teaches all the limitations except a common data model (CDM) shared between the plurality of nodes wherein the common data model comprising metadata of the BAS.
However, Allmaras teaches in an analogous art: 
a common data model (CDM) shared between the plurality of nodes wherein the common data model comprising metadata of the system ([0011]: “the data model can be provided by virtue of an unparameterized data model with data components associated with the system components ..”; And [0067]: “The use of independently usable functional modules FM accessing a common data model DM allows the control device CTL to be matched to different applications particularly easily. ... Said application information can specify in particular an intended application, such as e.g. monitoring, forecast or optimization of the technical system TS. As well as that, the functional modules FM can also be embodied as microservices in edge computing environments or cloud computing environments”. All these teach a CDM shared by multiple microservices and the CDM comprises metadata of the system to control).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Church based on the teaching of Allmaras, to make the building automation system to further comprise a common data model (CDM) shared between the plurality of nodes wherein the common data model comprising metadata of the BAS.  One of ordinary skill in the art would have been motivated to do this modification since it can help match “different applications particularly easily”, as Allmaras teaches in [0067].

Regarding claim 4, Church-Allmaras teach all the limitations of claim 1.
Church further teaches:
one or more of the plurality of nodes are deployed on at least one cloud server (FIG. 1: one or more of the nodes are deployed on application server 130 which is remote/(in cloud)).

Regarding claim 5, Church-Allmaras teach all the limitations of claim 1.
Church further teaches:
the microservices platform further comprising a plurality of microservice containers (FIG. 5: the container environment 500 comprise multiple microservice containers 514a, 514b and 514c).

Regarding claim 6, Church-Allmaras teach all the limitations of claim 5.
Church further teaches:
the plurality of microservice containers comprise one or more microservices (FIG. 5: the microservice containers 514a, 514b and 514c comprise microservices 515a, 515b and 515c).

Regarding claim 9, Church-Allmaras teach all the limitations of claim 5.
Church further teaches:
the container orchestration platform is configured to deploy one or more copies of one or more of the plurality of nodes ([0075]: “Microservices can be scaled by deploying any number of instances of a particular microservice needed to satisfy the capacity and availability constraints of that microservice”. This teaches any number of the microservices can be copied and deployed for more efficient load balancing).

Claim 19 recites a server with limitations recited in the building automation system in claim 1. Therefore, claim 19 is rejected for the same reason recited in the rejection of claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Church in view of Allmaras, and in further view of FRANCHITTI (US 2019/0171438 A1, hereinafter as “FRANCHITTI”). 
Regarding claim 2, Church-Allmaras teach all the limitations of claim 1, but they don’t teach each of the plurality of nodes includes an endpoint used for communication.
However, FRANCHITTI teaches in an analogous art: 
each of the plurality of nodes includes an endpoint used for communication ([0620]: “Cross-container management and communication when using multiple containers is facilitated by giving each container its own set of virtual network devices and a unique IP address”. This teaches each node/container includes an endpoint/(virtual network device) with a unique IP address).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Church-Allmaras based on the teaching of FRANCHITTI, to make the building automation system wherein each of the plurality of nodes includes an endpoint used for communication. One of ordinary skill in the art would have been motivated to do this modification since it can help facilitate “cross-container management and communication”, as FRANCHITTI teaches in [0620]. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Church in view of Allmaras, and in further view of VERBRUGH (US 2018/0376570 A1, hereinafter as “VERBRUGH”). 
Regarding claim 3, Church-Allmaras teach all the limitations of claim 1, but they don’t teach one or more of the plurality of nodes is deployed on at least one physical server and wherein the physical server is on a premise of the building automation system.
However, VERBRUGH teaches in an analogous art: 
at least one physical server and wherein the physical server is on a premise of the building automation system ([0080]: “the database server 30 is local in the sense that it is part of the lighting system infrastructure itself (e.g. being located in the same building, and forming part of a building automation system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Church-Allmaras based on the teaching of VERBRUGH, to make the building automation system wherein one or more of the plurality of nodes are deployed on at least one physical server and wherein the physical server is on a premise of the building automation system. One of ordinary skill in the art would have been motivated to do this modification since it can help form “part of a building automation system”, as VERBRUGH teaches in [0080]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Church in view of Allmaras, and in further view of Rhodes (US 2020/0133795 A1, hereinafter as “Rhodes”). 
Regarding claim 7, Church-Allmaras teach all the limitations of claim 6, but they don’t teach the plurality of microservice containers comprise one or more components of storage used to store data for the one or more microservices.
However, Rhodes teaches in an analogous art: 
the plurality of microservice containers comprise one or more components of storage used to store data for the one or more microservices ([0016]: “… may provide for a persistent volume or other persistent storage to be attached to a container in which a microservice of the application runs. The persistent volume may store persistent data generated by, and/or otherwise associated with, the microservice”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Church-Allmaras based on the teaching of Rhodes, to make the building automation system wherein the plurality of microservice containers comprise one or more components of storage used to store data for the one or more microservices. One of ordinary skill in the art would have been motivated to do this modification since it can help store the data associated with the microservice, as Rhodes teaches in [0016]. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Church in view of Allmaras, and in further view of KI (KR 2017-0016666 A, hereinafter as “KI”). 
Regarding claim 8, Church-Allmaras teach all the limitations of claim 1, but they don’t teach the common data model classifies data relating to the building automation system.
However, KI teaches in an analogous art: 
the common data model classifies data (“the method of claim 5, Wherein the common data model includes a type definition class for classifying and converting the data according to a standard version”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Church-Allmaras based on the teaching of KI, to make the building automation system wherein the common data model classifies data relating to the building automation system. One of ordinary skill in the art would have been motivated to do this modification since it can help convert the data before storing, as KI teaches in Abstract. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Church in view of Allmaras, and in further view of KYO (KR 2018-0120991 A, hereinafter as “KYO”). 
Regarding claim 10, Church-Allmaras teach all the limitations of claim 1, but they don’t teach the container orchestration platform is configured to monitor the microservices platform for faults.
However, KYO teaches in an analogous art: 
the orchestration platform is configured to monitor the microservices platform for faults (FIG. 5 and [Page 28]: “The application management system 530 can perform application orchestration and provide application services by combining micro service modules. The application management system530 can perform substantially the same function as the service orchestration unit 270 of FIG. 2, and redundant description will be omitted. The application management system 530 may receive status information of the micro-services from the micro-service support/maintenance system 520. If the status information of the micro-service is in an inoperable state or an error occurrence state, the application management system 530 calls the alternative micro-service from the duplicated service”; And [Page 30]: “If it is determined that the operation is disabled or an error has occurred as a result of the monitoring, the microservice support/maintenance system 520 calls the replicated microservice to the cloud service provider 300 to stably support the service operation of the microservice application”. All these teach the orchestration platform monitors the microservices for error and takes actions accordingly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Church-Allmaras based on the teaching of KYO, to make the building automation system wherein the container orchestration platform is configured to monitor the microservices platform for faults. One of ordinary skill in the art would have been motivated to do this modification since it can help “stably support the service operation of the microservice”, as KYO teaches on [Page 30]. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Church in view of Allmaras, and in further view of VERBRUGH and Rangasamy (US 2017/0244787 A1, hereinafter as “Rangasamy”). 
Regarding claim 20, Church-Allmaras teach all the limitations of claim 19, but they don’t teach the server is an on-premises BAS server and the orchestration network is a virtual private network (VPN).
However, VERBRUGH teaches in an analogous art: 
the server is an on-premises BAS server ([0080]: “the database server 30 is local in the sense that it is part of the lighting system infrastructure itself (e.g. being located in the same building, and forming part of a building automation system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Church-Allmaras based on the teaching of VERBRUGH, to make the building automation system wherein the server is an on-premises BAS server. One of ordinary skill in the art would have been motivated to do this modification since it can help form “part of a building automation system”, as VERBRUGH teaches in [0080]. 
Church-Allmaras-VERBRUGH teach all the limitations except the orchestration network is a virtual private network (VPN).
However, Rangasamy teaches in an analogous art that microservice containers communicate via a virtual private network (FIG. 2 and [0048]: “virtual circuit 127B may represent an extension of underlying virtual circuit elements (e.g., Virtual Local Area Networks (VLANs)129A, 129B or an Internet Protocol-Virtual Private Network (IP-VPN) shared in common), thereby enabling containers 126A-C executed by first CSP 122A to exchange data with containers 126D-F executed by second CSP 122B as well as with orchestration engine 106”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Church-Allmaras-VERBRUGH based on the teaching of Rangasamy, to make the building automation system wherein the orchestration network is a virtual private network (VPN). One of ordinary skill in the art would have been motivated to do this modification since it can help make the data private and secure, as the name of VPN suggests. 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Tsai (US 2019/0149618 A1): teaches a system including HVAC which runs multiple microservices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192. The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115